No.    81-393

                I N T E SUPREME COURT O THE STATE O MONTANA
                     H                 F           F

                                                  1982




I N R THE MARRIAGE OF
     E

EVELYN I . BAKER,

                 P e t i t i o n e r and R e s p o n d e n t ,

     -vs-

D W Y F.
 E E        BAKER,

                 Respondent a n d A p p e l l a n t .




Appeal from:     D i s t r i c t Court of t h e Fourth J u d i c i a l D i s t r i c t ,
                 I n and f o r t h e County o f M i s s o u l a , The H o n o r a b l e
                 James B. W h e e l i s , J u d g e p r e s i d i n g .


Counsel o f Record:

     For Appellant:

                 Recht and Greef           ,   H a m i l t o n , Montana


     F o r Respondent :

                 T e r r y W a l l a c e , M i s s o u l a , blontana




                                           Submitted on B r i e f s :       March 11, 1982

                                                                 Decided:   J u n e 1 0 , 1982



Filed :    J!J#10 1982
Mr.   ~ u s t i c e J o h n Conway H a r r i s o n                  delivered        the    Opinion of
t h e Court.

            T h i s is a n a p p e a l from t h e judgment                          of    the ilistrict

Court of t h e F o u r t h J u d i c i a l D i s t r i c t , i n and f o r t h e County

of Missoula, a r i s i n g o u t of a m a r i t a l d i s s o l u t i o n .

            At     t h e t i m e of t h e i r divorce,                 E v e l y n and Dewey B a k e r

e n t e r e d i n t o a p r o p e r t y agreement d a t e d J u n e 27, 1988.                          This

agreement          was        approved      by        the     court        and    entered       into    the

d e c r e e o f d i s s o l u t i o n o n t h a t same d a t e .                 Under t h e t e r m s o f

t h e property agreement,                   among o t h e r p r o v i s i o n s , t h e p a r t i e s

agreed t h a t a l l            family obligations of                       the parties         incurred

b y them         prior        t o August         7,    1979,        were t o b e t h e s o l e a n d

s e p a r a t e o b l i g a t i o n s o f t h e a p p e l l a n t husband.                 Obligations

i n c u r r e d s i n c e t h a t d a t e by t h e p a r t i e s i n d i v i d u a l l y were t o

be    the    s e p a r a t e o b l i g a t i o n s of          t h e p a r t y who        incurred      the

obligations.

            The        parties        agreed          that      the    wife        would     have      full

custody          and        control    of    the           f i v e minor     children,          that    the

h u s b a n d was t o h a v e r e a s o n a b l e v i s i t a t i o n r i g h t s a n d c e r t a i n

p e r i o d s o f t i m e d u r i n g t h e summer a n d h o l i d a y s ;                in addition,

t h e a p p e l l a n t h u s b a n d was t o make a r r a n g e m e n t s w i t h t h e w i f e

prior       to    these        visitations.                  The    husband         was    to    pay    all

m e d i c a l and d e n t a l b i l l s .

            The h u s b a n d was t o c o n v e y t o                  the wife           an apartment

complex          owned        by   the      parties            in     Missoula,          Montana,       the

income       from       which      was      to        be    used      by    her     as    and    for    the

obligation             of    the   husband            t o pay       support,        m a i n t e n a n c e and

care       and    education           of    the        parties'        minor        children.           The

appellant              husband        further               agreed         with     regard       to     the

c o n v e y a n c e o f t h e a p a r t m e n t t o p r o v i d e an income t o t h e w i f e

of    at    l e a s t $1,000          per   month.             T h i s was s e t up s o i n t h e
e v e n t t h e g r o s s r e n t s r e c e i v e d from s u c h a p a r t m e n t s d i d n o t

e x c e e d $1,BB0        f o r any o n e month,              t h e r e s p o n d e n t w i f e would

n o t i f y t h e h u s b a n d o f s u c h d e f i c i t a n d h e was t o make up t h e

d i f f e r e n c e i n a c a s h payment w i t h i n f i f t e e n d a y s .

           P u r s u a n t t o t h e p r o p e r t y a g r e e m e n t t h e a p p e l l a n t hus-

band a g r e e d t o d e p o s i t i n t h e F a r m e r s S t a t e Bank i n V i c t o r ,

Montana,        t h e sum o f $ 1 , 0 0 0        and t o m a i n t a i n      t h a t account       in

t h e name o f        the respondent wife,                    and t o f u r t h e r m a i n t a i n a

balance        in     the     account       of    $1,000.             With    regard      to      this

agreement           i t was    understood t h a t t h e respondent could draw

upon t h i s a c c o u n t a t a n y t i m e t h e g r o s s r e n t s r e c e i v e d f r o m

the     apartments            were    less       than        $1,000     for    any     one     given

month.         I n t h e e v e n t t h a t t h e w i f e drew on t h e a c c o u n t , t h e

husband        had     the     obligation          to    return        the    account        to    its

$1,008 b a l a n c e w i t h i n t h e f i f t e e n - d a y        period.        In addition,
t h e agreement provided t h a t a t any t i m e t h e respondent w i f e

d r e w upon        the     account,     when         the gross        rents     received         from

the    a p a r t m e n t s were       equal      to     or    exceeded        $1,000,     or      drew

upon t h e a c c o u n t f o r t h e r e a s o n o t h e r t h a n m a k i n g up f o r t h e

reduction in the gross rents received                                 from t h e a p a r t m e n t s ,

f o r any g i v e n month,            t h e a c c o u n t i n t h e F a r m e r s S t a t e Bank

would     be     closed        and    all     proceeds          therein       returned       to    the

a p p e l l a n t husband.

           The i n k was h a r d l y d r y o n t h e t r i a l j u d g e ' s s i g n a t u r e

to    the dissolution                agreement        before       t h e p a r t i e s were o n c e

a g a i n back i n c o u r t .         On F e b r u a r y 1 3 ,       1981,    the respondent

wife petitioned               t h e District Court f o r a r e s t r a i n i n g order

t o p r e v e n t t h e a p p e l l a n t husband from e x e r c i s i n g h i s v i s i t a -

t i o n r i g h t s and p e t i t i o n e d t h e D i s t r i c t C o u r t f o r a h e a r i n g

on    arrearages            and      support       payments           and     numerous         other
p r o b l e m s s h e was h a v i n g a s a r e s u l t o f h a v i n g c u s t o d y o f t h e

children.

            H e a r i n g s were h e l d     on    the     wife's        motion     to    enforce

t h e d e c r e e on May 1 5 , 1 9 8 1 and May 22,                 1981, i n t h e R a v a l l i

County C o u r t h o u s e .       Following t h e s e h e a r i n g s t h e c o u r t ,         on

June 18,        1 9 8 1 , e n t e r e d an o r d e r b a s e d upon t h e e v i d e n c e o f

the    hearings.            Within      less      than    two     weeks,      the       appellant

husband       f i l e d m o t i o n s f o r a new t r i a l and f o r a l t e r a t i o n o r

amendment o f t h e o r d e r o f t h e D i s t r i c t C o u r t ,           both pursuant

to    Rule      59,   M.R.Civ.P.            The    husband        f u r t h e r moved     to   set

a s i d e t h e o r d e r b e c a u s e t h e r e were no          f i n d i n g s of    fact or

c o n c l u s i o n s o f l a w , t o s t a y t h e e x e c u t i o n and e n f o r c e m e n t o f

the    order,         and   to    modify        the      support         provisions       of   the

original order.

           I t would a p p e a r t h a t t h e a p p e l l a n t h u s b a n d ,        realizing

t h a t t h e m o t i o n s f o r a new t r i a l and f o r amendments were n o t

t i m e l y , on J u l y 22,      1981, f i l e d a n o t i c e of appeal.                 There-

after,      on November 4, 1 9 8 1 , t h e a p p e l l a n t husband moved f o r

a s t a y of execution.               T h a t m o t i o n was d e n i e d a f t e r      a brief

hearing,        and t h e a p p e l l a n t husband          t h e n moved t h e c o u r t t o

r e e s t a b l i s h v i s i t a t i o n with h i s c h i l d r e n .     T h a t m o t i o n was

h e a r d on December 2 1 , 1 9 8 1 , and a t r a n s c r i p t o f t h a t h e a r i n g

was i n c l u d e d on t h i s a p p e a l .

           On August 1 3 , 1 9 8 1 , t h e c o u r t d i d               enter    f i n d i n g s of

f a c t and c o n c l u s i o n s o f     law p u r s u a n t t o t h e r e q u e s t of       the

husband i n h i s J u n e 29, 1 9 8 1 , m o t i o n .

           Five issues a r e presented for consideration:

           1.     Whether t h e o r d e r d a t e d J u n e 1 8 , 1 9 8 1 , s h o u l d be

v a c a t e d and r e v e r s e d f o r f a i l u r e t o i n c l u d e f i n d i n g s o f f a c t

and c o n c l u s i o n s o f law.
            2.    Whether t h e c h a n g e o f v i s i t a t i o n o r d e r e d by t h e

supplemental          decree          dated     May      15,     1981,    was       supported        by

f i n d i n g s o f f a c t o r by e v i d e n c e .

           3.     Whether t h e o r d e r o f              the court establishing                  the

a p p e l l a n t ' s a r r e a r a g e s i n t h e amount o f $2,849 i s s u p p o r t e d

by t h e e v i d e n c e .

           4.      Whether           the order        of    the    court         compelling        the

a p p e l l a n t t o pay management f e e s i s s u p p o r t e d by t h e l a w o r

the facts.

           5.     Whether t h e o r d e r c o m p e l l i n g a r e e s t a b l i s h m e n t o f

escrow       account          is      an    impermissible          modification              of    the

binding agreement of t h e p a r t i e s .

           Here,       the         decree     of    dissolution            of      marriage        was

e n t e r e d on J u l y 1 4 , 1988. By m o t i o n d a t e d F e b r u a r y 1 3 , 1 9 8 1 ,

t h e w i f e s o u g h t t o e n f o r c e t h e d e c r e e a s t o t h e payment o f

c h i l d s u p p o r t and r e a l p r o p e r t y t a x e s ,     and a l s o s o u g h t t h a t

t h e v i s i t a t i o n p r i v i l e g e s o f t h e husband be c h a n g e d .            W are
                                                                                               e

n o t i n v o l v e d w i t h a n a p p e a l from a judgment f o l l o w i n g t r i a l .

The l a s t s e n t e n c e o f R u l e 5 2 ( a ) , M.R.Civ.P.,                 d i s p o s e s of t h e

issue, stating :

           " F i n d i n g s o f f a c t and c o n c l u s i o n s o f l a w a r e
           u n n e c e s s a r y on d e c i s i o n s o f m o t i o n s u n d e r
           R u l e s 1 2 o r 56 o r a n y o t h e r m o t i o n e x c e p t a s
           p r o v i d e d i n R u l e 4 1 ( b ) .I'

R u l e 4 1 ( b ) p e r t a i n s t o i n v o l u n t a r y d i s m i s s a l of a c t i o n s and

is not a p p l i c a b l e here.            A s a r e s u l t , we c o n c l u d e t h a t u n d e r

R u l e 5 2 ( a ) f i n d i n g s o f f a c t and c o n c l u s i o n s o f l a w were n o t

r e q u i r e d under t h e r u l e s .

           Issue      two         i n v o l v e s t h e change of        v i s i t a t i o n by    the

a p p e l l a n t husband.          A s i n s o many c a s e s where t h e word " r e a -

sonable"         visitation           rights       are     put    into     the       decree,       the

interpretation               of     the    word     "reasonable"           is       left     to    two
unreasonable p a r t i e s .           That is t h e s i t u a t i o n h e r e ,        and t h e

District        Court     found      it necessary           t o modify t h e d e c r e e t o

set    forth      a    scheduled        visitation          that     both     parties       could

l i v e by.

           The e v i d e n c e s u b m i t t e d a t t h e h e a r i n g s c l e a r l y shows

t h a t t h e husband a b u s e d h i s p r i v i l e g e s u n d e r t h e v i s i t a t i o n

r i g h t s set f o r t h i n the o r i g i n a l         decree.         The t r i a l     court

m e r e l y c l a r i f i e d t h o s e r i g h t s by p e r m i t t i n g b o t h p a r t i e s t o

h a v e a l t e r n a t i v e weekend v i s i t a t i o n s and s e t t i n g a s p e c i f i c

f o r t y - d a y summer v i s i t a t i o n .   I n a d d i t i o n , t h e c o u r t provided
f o r t h e manner i n which t h e a p p e l l a n t h u s b a n d was t o a r r a n g e

visitations.             These       restrictions           and    clarifications             were

w a r r a n t e d by t h e e v i d e n c e p r e s e n t e d t o t h e c o u r t ,   and t h e r e

is c l e a r l y no a b u s e o f i t s d i s c r e t i o n .

           The t h i r d     i s s u e is d i r e c t e d    t o a r r e a r a g e s which t h e

a p p e l l a n t husband a r g u e s a r e n o t s u p p o r t e d by t h e e v i d e n c e .

W f i n d t h i s a f r i v o l o u s i s s u e because t h e a p p e l l a n t admits
 e

that     the     $2,369.27        arrived         at   by    the    District         Court     was

a g r e e d upon a t t h e h e a r i n g s a f t e r c o n s i d e r a b l e e v i d e n c e was

placed        before     the    court.           Appellant        takes     issue with         the

f a c t t h a t t h e t r i a l c o u r t f a i l e d t o g i v e him c r e d i t o f         $150

for a      s t o v e given t o t h e wife a t t h e time of d i s s o l u t i o n .

T h i s t y p e o f p e t t i n e s s d e s e r v e s l i t t l e a t t e n t i o n on a p p e a l .

The c o u r t had s u f f i c i e n t e v i d e n c e b e f o r e i t a s t o t h e amount

d u e on June 1 5 , 1 9 8 1 , and t h e amount i n a r r e a r a g e .                 There is

ample e v i d e n c e f o r t h e c o u r t ' s f i n d i n g s and c o n c l u s i o n s ,    and

we f i n d no a b u s e o f d i s c r e t i o n .

           The n e x t      issue     is directed           at    the     requirement         that

a p p e l l a n t pay f o r p r o p e r t y management f e e s f o r t h e a p a r t m e n t

complex d e e d e d t o t h e r e s p o n d e n t .          The f o u r - p l e x   apartment
conlplex i n v o l v e d h e r e is w i t h i n s e v e r a l b l o c k s o f             t h e Uni-

v e r s i t y o f Montana and i s d e s c r i b e d a s b e i n g among t h e m o s t

r e n t a b l e t y p e of p r o p e r t y i n M i s s o u l a .     Following t h e taking

o v e r o f t h e complex by t h e w i f e ,             t h e r e was t e s t i m o n y t o t h e

e f f e c t t h a t t h e r e were v a c a n c i e s i n t h e a p a r t m e n t s .        There-

f o r e , t h e income from t h e p r o p e r t y d i d n o t come up t o e x p e c -

tations,       and t h e a r r e a r a g e c o m p l a i n e d of        by t h e r e s p o n d e n t

wife occurred.

           The     husband        testified         that      this      was     very      rentable

p r o p e r t y and t h e r e s h o u l d h a v e been p e o p l e i n t h e a p a r t m e n t s

throughout         the     time     involved.           In     his      view    the      vacancies

o c c u r r e d b e c a u s e o f rnisrnanagement by r e s p o n d e n t .             A s one of

h i s witnesses,           a p p e l l a n t had    a   real       estate      agent      familiar

with t h e r e n t a l s i n Missoula t e s t i f y .                H i s t e s t i m o n y was t o

t h e e f f e c t t h a t f o r a r a t h e r minor f e e , a p p r o x i m a t e l y 5 % , h e

c o u l d manage t h e p r o p e r t y and s u c c e s s f u l l y k e e p i t f u l l .

           A s a r e s u l t of        t h i s testimony,           the court         found     that

the    property       could       e a r n more u n d e r       p r o f e s s i o n a l management

and,    because       of     t h e e v i d e n c e produced          by t h e husband          that

this    i s what he w a n t e d ,            the   trial      court directed that the

property       be managed          by    a    competent         real      estate       person      in

Missoula       and     that      the    husband         pay    for      same.       We    find     no

merit t o the appellant's contentions in t h i s matter.

           The n e x t      i s s u e is d i r e c t e d a t t h e t r i a l c o u r t ' s re-

e s t a b l i s h m e n t o f t h e e s c r o w a c c o u n t s e t up i n t h e p r o p e r t y

settlement        agreement.            Appellant        argues t h a t         t h e c o u r t had

no a u t h o r i t y t o m o d i f y t h e t e r m s o f       t h e binding          separation

a g r e e m e n t u n l e s s i t found t h a t t h e w e l f a r e o f           the children

was    being      affected        or    that       a change        of    c i r c u m s t a n c e s had

o c c u r r e d s o s u b s t a n t i a l and c o n t i n u i n g a s t o make t h e t e r m s
unconscionable.

            The     child      custody        and     property        agreement            provided

t h a t t h e escrow c o u l d be c l o s e d by t h e husband i f                         the wife

" d r a w s on s a i d a c c o u n t f o r a r e a s o n o t h e r t h a n m a k i n g up f o r

such reduction            i n g r o s s r e n t s r e c e i v e d from t h e a p a r t m e n t s ,

f o r a n y g i v e n month        . . ."           The r e s p o n d e n t w i f e t e s t i f i e d

t h a t d u e t o v a c a n c i e s and o t h e r economic f a c t o r s , t h e r e n t a l

income f e l l s h o r t o f t h a t a n t i c i p a t e d .

           The p r o p e r t y a g r e e m e n t h e r e was w r i t t e n b y a p p e l l a n t

a n d i s s i l e n t on w h a t t h e w i f e was t o d o i f t h e h u s b a n d owed

h e r c h i l d s u p p o r t when t h e e s c r o w a c c o u n t was e s t a b l i s h e d .

In    this      instance,        the     escrow account             was     not     established

imri~ediately a f t e r         the     dissolution          was g r a n t e d b u t        several

months l a t e r       because        t h e p a r t i e s were s i g n i n g m u t u a l d e e d s

and    transferring property.                     However,         the necessity t o care

f o r t h e c h i l d r e n a s p r o v i d e d by t h e d e c r e e was a c o n t i n u i n g

o b l i g a t i o n d u r i n g t h e p e r i o d i n which t h e v a r i o u s d e e d s were

being      passed       back     and      forth     by    the      husband       and       wife    and

their      attorneys.             Under      these       circumstances,            we       find    no

b r e a c h by r e s p o n d e n t o f t h e a g r e e m e n t ,    b y w i t h d r a w i n g money

and u s i n g i t f o r t h e s u p p o r t o f t h e m i n o r c h i l d r e n .            There-

fore,     the     court did         not     abuse      its d i s c r e t i o n    in directing

t h e husband        t o r e e s t a b l i s h t h e a c c o u n t and comply w i t h t h e

terms o f t h e a g r e e m e n t .

            F i n d i n g no a b u s e o f d i s c r e t i o n i n a n y o f t h e D i s t r i c t

C o u r t ' s a c t i o n s h e r e i n , t h e t r i a l c o u r t is a f f i r m e d .    Respon-

d e n t is awarded c o s t s on a p p e a l .
W e concur :